United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS          April 22, 2003
                       FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                 Clerk


                              No. 02-10804
                          Conference Calendar



JOHN LEE THOMPSON, JR.,

                                      Petitioner-Appellant,

versus

JANIE COCKRELL, DIRECTOR, TEXAS DEPARTMENT
OF CRIMINAL JUSTICE, INSTITUTIONAL DIVISION,

                                      Respondent-Appellee.

                       ---------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                         No. 3:01-CV-1810-H
                       ---------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     John Lee Thompson, Jr., a Texas prisoner (# 766659), appeals

the district court’s dismissal of his 28 U.S.C. § 2254 habeas

petition as barred by the one-year limitations provision in 28

U.S.C. § 2244(d).   Thompson is serving prison terms of 50 and 60

years for guilty-plea convictions of robbery and aggravated

robbery.

     On October 31, 2002, this court granted Thompson a

certificate of appealability (“COA”) on whether he was entitled


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-10804
                               - 2 -

to equitable tolling of the limitations period until the date he

received actual notice of the denial of his state postconviction

application.   In his appellate brief, however, Thompson has set

forth neither factual allegations nor legal authorities in

support of an equitable-tolling claim.    Issues must be briefed,

even by prisoners proceeding pro se, to be preserved for appeal.

See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); FED.

R. APP. P. 28(a)(7) and (9) (appellant’s brief must contain a

“statement of facts relevant to the issues . . . with appropriate

references to the record” and “contentions and reasons for them,

with citations to the authorities and parts of the record on

which the appellant relies”).   By failing to set forth relevant

factual references or legal citations, Thompson has effectively

abandoned any arguments regarding the dismissal of his habeas

petition as time-barred.   See Yohey, 985 F.2d at 224-25.

     The judgment of the district court is AFFIRMED.